Citation Nr: 1735607	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  13-03 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected right knee condition prior to December 22, 2016.

2.  Entitlement to an evaluation in excess of 20 percent for service-connected instability of the right knee (previously rated under Diagnostic Codes 5010-5258), effective December 22, 2016.

3.  Entitlement to an evaluation in excess of 40 percent for service-connected limitation of extension of the right knee, effective December 22, 2016.

4.  Entitlement to total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU). 
 

ATTORNEY FOR THE BOARD

L. Durham, Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to February 1970 and from March 1970 to April 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the VA RO in New Orleans, Louisiana. 

The Veteran's right knee disability claim was remanded by the Board for further development in September 2016.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Additional development is needed prior to the adjudication of the claims on appeal.

In September 2016, the Veteran's claim for an increased rating for his right knee disability was remanded for further development, to include obtaining a VA examination.  The September 2016 remand specifically requested that the VA examiner record both passive and active range of motion testing in weight-bearing and nonweight-bearing.  It was also requested that the range of motion of the opposing joint be documented.  

A December 22, 2016, VA examination report recorded active and passive movement without weightbearing for the right knee.  However, only one set of range of motion results was recorded for movement with loaded weightbearing.  Therefore, it does not appear that the examiner recorded loaded weightbearing with both passive and active movement.  As such, a new VA examination must be conducted. 

In reviewing the Veteran's increased rating appeal, the Board has not overlooked the holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for TDIU when the appellant claims he is unable to work due to a service connected disability).  Throughout the processing of this appeal, the Veteran asserted at the February 2012 VA examination that he retired from construction work at age 62 due to pain in his right knee.  He claimed that his job required extensive bending, stretching, and standing, which caused increased knee pain.  Additionally, his knee was beginning to give way/lock.  Therefore, as the Veteran indicated that he was forced to retire specifically as a result of his service-connected right knee disability, the Board finds that Rice is applicable to the current appeal and the issue of entitlement to TDIU should be construed as being on appeal.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

Moreover, this issue should be remanded in order to provide the Veteran with a notice letter detailing the requirements for establishing entitlement to TDIU and a VA Form 21-8940, as he has not been provided with either.  Upon review and consideration of any information thereafter received, the AOJ shall determine whether TDIU is warranted, to include whether referral to the Director, Compensation and Pension Service is warranted for extra-schedular consideration under 38 C.F.R. § 4.16 (b).

Finally, upon remand, all outstanding VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist with regard to substantiating a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2. Associate with the claims file all available treatment records from the VA Southern Nevada Healthcare System (and associated outpatient clinics) from August 2017 to the present.  

3. The Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of his service-connected right knee disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The examiner must specifically comment on the functional impairment caused by the Veteran's right knee disability.  The examiner should also comment on the impact of the Veteran's right knee disability on his ability to obtain and maintain substantially gainful employment. 

Both passive and active range of motion testing should be performed, in weight-bearing and nonweight-bearing.  In addition, the range of motion of the opposing joint should also be documented.  
If the examiner is unable to conduct any of the required testing, he or she must explain why this is so.

The AOJ should ensure that the examiner provides all information required for rating purposes.

4. Review and consider all information, and determine whether entitlement for TDIU is warranted, to include, if necessary, whether referral to the Director, Compensation and Pension Service is warranted for extra-schedular consideration under 38 C.F.R. § 4.16 (b).

5. The AOJ should also undertake any other development deemed necessary. 

6. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims.  The Veteran should be given an opportunity to respond prior to returning the case to the Board for further

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

